DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/10/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 4/10/20.  These drawings are accepted.
Terminal Disclaimer
The terminal disclaimer filed on 12/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10660424 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Bryan Fink on 12/6/21.
The application has been amended as follows:
Claim 21: 
line 3: after “a gradient pattern;” insert ---wherein the stencil further defines a positioning aperture that is separate from the plurality of apertures;---
line 4: after “the user” insert ---by placing the positioning aperture over a tear duct of the user---. 
Claim 22: 
Line 1 and Line 2: replace “the apertures” with ---the plurality of apertures---. 
Claim 23: 
Line 2: replace “the apertures” with ---the plurality of apertures---.
Claim 24: 
Line 1: replace “the apertures” with ---the plurality of apertures---.
Claim 25: 
Line 1: replace “the apertures” with ---the plurality of apertures---.
Claim 26: 
Line 1: replace “the apertures” with ---the plurality of apertures---.
Claim 28: 
Line 2: after “the stencil” insert ---further---.
Cancel Claim 29.
Claim 30: 
Line 1: replace “claim 29” with ---claim 28---. 
Claim 31: 
Line 1: replace “claim 29” with ---claim 28---. 
Cancel claim 32.
Claim 33: 
Line 2: after “and” insert ---wherein the positioning of the stencil includes positioning---;
Line 3: delete “is positioned relative to the user”. 
Claim 39: 
Line 3: after “a gradient pattern;” insert ---wherein the stencil further defines a positioning aperture that is separate from the plurality of apertures;---
Line 4: after “the user” insert ---by placing the positioning aperture over a tear duct of the user---. 
Claim 40: 
Line 1: replace “second portion” with ---step of applying the second amount of makeup through the second proportion---; 
Line 2: after “includes” insert ---also applying the second amount of makeup through---.
Allowable Subject Matter
Claims 21-28, 30-31, and 33-40, as outlined above, are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The claims in the instant invention have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or, in combination, make obvious the invention set forth in claims 21 and 39. No prior art of record discloses or, in combination, makes obvious the method of applying makeup with a makeup stencil wherein the stencil includes a plurality of apertures making a gradient pattern and a positioning aperture separate from the plurality apertures, positioning the makeup stencil on an eye of a user by aligning the positioning aperture over the user’s tear duct and applying makeup through the plurality of apertures as required by the claims. The closest prior art is Sternad (US 20130263885), Worobjoff (FR 747190), Davis (US 4936325), and Kim (US 3517673). Sternad teaches an eyebrow stencil with alignment holes for holding a string to position the stencil on the face and applying makeup through the eyebrow stencil hole. Worobjoff discloses a makeup stencil with holes for attaching multiple stencils together. Davis teaches an eye makeup stencil with a plurality of apertures and a method of applying and blending makeup with the stencil, the stencil having a tab that overlies a tear duct of a user. Kim teaches a method of measuring a person’s eye using a stencil with a tab for placement over a corner of a user’s eye for alignment. All of the references, however, fail to teach a makeup stencil with a positioning aperture separate from the plurality of apertures and positioning the positioning aperture over a user’s tear duct then applying makeup through the plurality of apertures as required by applicant’s claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797. The examiner can normally be reached Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER GILL/          EXAMINER, Art Unit 3772     
/YOGESH P PATEL/          Primary Examiner, Art Unit 3772